Title: To George Washington from Samuel Holden Parsons, 25 December 1780
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Fishkill 25h Decr 1780
                        
                        Lieuts. Grant and Cook who were made Prisoners on the Surrender of Fort Washington and are now exchangd,
                            apply to me to be arrangd in the Connecticutt Line; on which I beg your Excellency’s Direction—these Gentlemen were
                            appointed Officers for the Army raisd in 1777 but being Prisoners were not Commissiond in the Regiments rais’d on the
                            present Establishment; they were noticed of, and accepted their Appointments; and after some Months waiting and no Exchange
                            appearing soon to take Place, the State appointed other Officers to those Ranks; and thus the Affair has rested until the
                            late Exchange when they apply to be admitted in to the Line of the Army—I recollect a Resolve of Congress I believe, in
                            1778, directing that Officers who were Prisoners and on their Exchange, should apply to the Governor of the State to which
                            they belong’d & signify their Desire to be cal’d to actual Service, should be intitled to pay & be
                            admitted into the Line in such Rank as they would have been intitled to, if they had continued in their respective
                            Regiments; under this Resolution these Gentlemen Claim—several of the first Lieutenants of the Connectt Line would wish to
                            go out on the present Establishment & some Captains; I beleive the Service will not be injurd by substituting
                            these Gentlemen in such Rank as they would have been intitled to in their ordinary Course of Promotion, if it can be done
                            with Propriety; your Excellency’s Direction will Satisfy the Parties concernd and Oblige your most Obedt Servt
                        Sam. H. Parsons
                        
                            P.S. Upon Examination I find Mr Cook would have been intitled to the Command of a Company in Jany 1777;
                                I am not yet ascertaind of the Time Mr Grant would have been intitled. I beleive the Act of Congress intitles them to
                                their Commissions and pay, and it appears reasonable to me they should be intitled to equal Benefits with their
                                Brethren who have been promoted in the Regiments since their Captivity, nor can there be a Time in which they could be
                                introduced into Service with less Inconvenience than the present; if they can by that Resolve be commissiond the
                                Difficulty will be removd I am &c.
                        
                        
                            S.H. Parsons
                        
                    